                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JEROME CALDWELL,                          :
              Plaintiff,                  :
                                          :
            v.                            :                 No. 19-cv-214
                                          :
OFFICER ANDREW J. BEKY and                :
SUPERVISOR WILLIAMS,                      :
                  Defendants.             :
__________________________________________

                                           ORDER

       AND NOW, on this 1st day, October, 2019, upon consideration of Defendants’ Motion to

Dismiss the Complaint, ECF No. 13, and for the reasons set forth in the Opinion issued this date,

IT IS HEREBY ORDERED THAT:

       1.      The Motion to Dismiss the Complaint, ECF No. 13, is GRANTED, as follows:

               a. Plaintiff’s purported Eighth Amendment claim is dismissed, with prejudice.

               b. Plaintiff’s purported Fourth Amendment claim is dismissed, without

                  prejudice.

       2.      Plaintiff’s Complaint, ECF No. 2, is DISMISSED.

       3.      The case is CLOSED.

       4.      The case may be reopened if Plaintiff files an amended complaint within thirty

               (30) days of this Order.


                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.___________
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Court




                                             100119
